Citation Nr: 1451860	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  05-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression. 


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in July 2005.  A transcript of the hearing is associated with the claims file.  

In a February 2014 decision, the Board denied the service connection claim for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the February 2014 Board decision, and remanded the case to the Board for further proceedings consistent with the Memorandum. 

Although a Veteran may only claim service connection for a particular psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

FINDINGS OF FACT

1.  The Veteran's medical opinion evidence corroborates the occurrence of her claimed stressor.

2.  The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD, as a result of her military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, to include PTSD with depression was incurred in or is otherwise related to her active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

Analysis

The Veteran contends that service connection is warranted for PTSD.  She asserts that her in-service stressor was an attempted sexual assault that she suffered while in service when a sergeant attacked her in a car.  

In order to establish service connection for an acquired psychiatric disorder, not including PTSD, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014). 


Any claim for service connection first requires the presence of a currently-diagnosed disability.  The earliest evidence of a psychiatric disorder is in November 1986, when the Veteran's medical records review of systems showed acute memory loss, anxiety, and depression, although there was no etiology noted.  VA treatment records and the June 2012 VA examination indicate that the Veteran has received diagnoses of major depressive disorder and PTSD.  Therefore, the evidence shows a diagnosis of a claimed disability.

With regard to an in-service stressor, the Veteran has alleged that her psychiatric disability occurred as a result of an in-service threatened sexual assault.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  38 C.F.R. §3.304(f)(3) (2014). If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).


August 2000 VA medical center (VAMC) treatment records note the Veteran was experiencing flashbacks, although the content of these flashbacks is unknown.  
In a May 2002 nonservice connection VA examination, the Veteran stated that during service a male took her for a ride in a vehicle under the pretense of showing her around the base.  The Veteran stated that he then attempted to have sex with her and groped her, but she fought him off.  The Veteran's clothing was not damaged or torn.  The Veteran left the vehicle and cried for some time, and she did not know where she was or how to return to the base.  The Veteran noticed an automobile returning to her, and the Veteran noticed that the driver was the same male who attempted to grope her before.  The Veteran was frightened, but she got back in the vehicle and returned to the barracks.  The Veteran related a second experience in which she was at a party, and the Veteran was aware that one or more other male Marines had sex with a female Marine who was drunk.  The Veteran indicated that it was a bad experience to see the female Marine partially unclothed and covered in menstrual blood.  The Veteran additionally indicated that she was placed in a gas chamber as part of her training, and she indicated that she could not breathe during that training.  The examiner in this instance opined that the Veteran's symptoms did not rise to the level of PTSD.  

In January 2003, the Veteran submitted a lay statement that while she was stationed in Camp Pendleton, a sergeant invited her to take a tour of the area.  The Veteran could not remember the sergeant's name.  The sergeant suggested to the Veteran that they see the rifle range.  At some point during their drive, the sergeant indicated that they should have sex, and the Veteran refused.  The sergeant grabbed at the Veteran's clothes and tried to undress her, but the Veteran fought him off.  The sergeant then ordered the Veteran to leave the car.  The Veteran got out of the car, and the sergeant drove away, leaving the Veteran standing in the dark.  The Veteran indicated that she was afraid of dying, with no one knowing what really happened to her.  The Veteran then saw headlights approaching her, and the Veteran realized that it was the sergeant returning.  The sergeant offered to take the Veteran back to the base, and the Veteran ultimately got into the car.  As they returned to the base, the sergeant indicated that if the Veteran told anyone what happened, he would deny the Veteran's story.

April 2003 VAMC treatment records note that the Veteran told her treating clinician that it was difficult to discuss the details of her sexual trauma because of the emotional pain of recounting the story, and that she re-experiences the event daily. 

In June 2005, the Veteran's treating VA psychologist submitting a letter stating that the Veteran experienced a sexual trauma while serving in the military.

In a July 2005 hearing before a RO Decision Review Officer (DRO), the Veteran testified that when she was stationed at Camp Pendleton, a sergeant offered to show her around the area.  The Veteran stated that it had gotten dark when he drove her to see the rifle range and that he pulled over and attempted to undress her and have sex with her.  The Veteran testified that she fought off his advances, and he forced her to get out of the car.  The Veteran stated that while the sergeant drove her back, he warned her not to report the incident because nobody would believe her word against his.  The Veteran testified that she did not officially report the incident, but did tell a fellow servicewoman about the incident.  The Veteran could not remember the servicewoman's last name, the sergeant's name and unit, or the date of the incident.  The Veteran further stated that she began receiving psychiatric treatment in 1996 or 1997, and that she suffered from intrusive thoughts related to the incident, poor concentration, poor memory, depression, hypervigilance, and sleep difficulties.  The Veteran's friend testified that she had witnessed the Veteran's depression and hypervigilance, but only years after the Veteran's separation from service when they became friends. 

The Veteran submitted a May 2009 lay statement from her friend who had testified on her behalf at the July 2005 DRO hearing.  The Veteran's friend reported that she had witnessed the Veteran's hypervigilance on many occasions, including on trips when they stayed together in a hotel.  She stated that the Veteran persistently warned her not to go anywhere by herself, to be careful and be aware of her surroundings, to be careful of who she talked to, and to dress properly.  She reported that she had been close friends with the Veteran for 17 years and that the Veteran had consistently acted that way.  She maintained that when her house was almost broken into, the Veteran became very agitated when she told her about it.  She also reported that the Veteran continued to suffer from depression because she still recalled the incident where the sergeant attempted to rape her. 

In July 2009, upon consideration of the above evidence, the RO issued a formal finding of a lack of information required to verify the Veteran's claimed stressors. 
In June 2012, the Veteran reported to a VA examiner that a man asked her to go on a ride to see the city or go for a snack.  This man then drove to a dark area and tried to take her clothes off, but she fought him off.  The man left her in a dark, secluded field on the base.  The man ultimately returned, and he threatened to kill her if she reported the incident.  The Veteran then indicated that she attempted to put the incident out of her mind.  She also stated that marines were not supposed to complain so she did not report the incident and she did not feel confident in whom she could trust.  She also was depressed.  She further noted that she could not talk to any of the white commanders.  She noted that after service she tried to get jobs but could not concentrate and would be fired, and eventually went on welfare.  She eventually had a job as a custodial laborer and was promoted to an operator, but the stress was too much.  She left and worked as a caretaker in the 90's briefly and has not worked since.  The examiner opined that the Veteran's psychiatric symptoms were at least as likely as not related to the sexual assault that the Veteran experienced in the military.

In an October 2012 addendum opinion, the examiner opined that it was at least as likely as not that the Veteran's record supported the occurrence of a military sexual assault.  The examiner indicated that markers of the assault included the Veteran's social and occupational impairment following service, and no evidence of impairment before service.  The examiner also indicated that the Veteran's transfer "for some reason" while in service may have been a marker of behavioral difficulty while in the military.

Under 38 C.F.R. § 3.304(f)(5) medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Mangassi v. Shinseki 638 F.3d 1379 (Fed. Cir. 2011).  In the Veteran's June 2012 VA examination opinion and October 2012 addendum, the examiner noted that although there is no notation of sexual assault in the Veteran's service records, that the Veteran was presumed not to have a psychiatric disorder upon entry into service.  Since her discharge, the examiner noted she had significant social and occupational impairment.  The examiner noted that although she tried to find a viable career, the Veteran has not worked since the 90's.  The addendum opinion noted that her occupational and social impairment following the military when there was no prior impairment, along with being transferred "for some reason" were markers of behavior difficulty while in the military.  Personnel records confirm that the Veteran moved to the base in Barstow, California, although it unclear who requested or assigned this transfer, and whether or not it was routine.  

The Veteran has been consistent in her lay statements that was she attacked by a sergeant who attempted to sexually assault her in a car, then left her alone, before returning to pick her up and warning her not to tell anyone.  She also consistently explained that she felt like she could not complain in the marines and that although depressed, she did not feel comfortable telling a superior what had happened.  The Board acknowledges that the Veteran is competent to give evidence regarding what she experienced in-service, such as recounting events that she witnessed or feelings that she experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the May 2002 examiner did not diagnose PTSD, that examination was not conducted for service connection purposes, and is afforded less weight.  Furthermore, while the RO issued a formal finding of a lack of information required to verify the Veteran's claimed stressors, this was issued before the June 2012 VA examination.  The Board finds that the Veteran's competent and credible lay statements, along with the June 2012 medical opinion evidence and addendum, describing the event and subsequent emotional and occupational impairment, provide sufficient verification of the Veteran's in-service stressor.  

Regarding the third element, that of a link between the claimed stressor and the Veteran's symptomatology, the Veteran's treating psychologist from the VAMC New Orleans submitted a letter in June 2005 stating that the Veteran was being treated for posttraumatic stress disorder and major depression.  The clinician noted the Veteran had a number of traumatic events in her past including sexual trauma occurring in the military.  The clinician opined that because the Veteran continued to re-experience military related trauma through periodic dreams and daily intrusive thoughts, and that the military related trauma was "integral in the development in her current emotional conditions."

In August 2012, the Veteran was afforded a VA examination.  As noted above, the Veteran recounted the attempted sexual assault by the sergeant during service, and how she could not hold down a job after service.  The examiner opined that the Veteran met the criteria for establishing a diagnosis of PTSD secondary to sexual assault that occurred in the military, as well as major depressive disorder as likely as not related to PTSD.  The examiner noted that the Veterans PTSD symptoms were directly related to the assault and that the Veteran's re-experience and avoidance symptoms were specific to that assault.  Again, the Board affords the 2012 VA examination opinions, along with the statement from her treating physician greater weight than the examination for nonservice connection.  

The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. § 5107 (West 2002); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD with depression, is granted.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


